              Case 3:18-cv-05182-RBL Document 176 Filed 07/31/20 Page 1 of 3



 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        JUDITH COLE, et al.,                                CASE NO. C18-5182RBL
 9
                                Plaintiffs,                 ORDER
10               v.

11      KEYSTONE RV COMPANY,

12                              Defendant.

13

14           THIS MATTER is before the Court on Plaintiffs’ Motion for Reconsideration [Dkt. #

15   174] of the Court’s Order [Dkt. # 173] Denying their Motion to Certify Class [Dkt. #s 82 and

16   119].

17           Under Local Rule 7(h)(1), motions for reconsideration are disfavored, and will ordinarily

18   be denied unless there is a showing of (a) manifest error in the ruling, or (b) facts or legal

19   authority which could not have been brought to the attention of the court earlier, through

20   reasonable diligence. The term “manifest error” is “an error that is plain and indisputable, and

21   that amounts to a complete disregard of the controlling law or the credible evidence in the

22   record.” Black's Law Dictionary 622 (9th ed. 2009).

23

24


     ORDER - 1
                 Case 3:18-cv-05182-RBL Document 176 Filed 07/31/20 Page 2 of 3



 1           Reconsideration is an “extraordinary remedy, to be used sparingly in the interests of

 2   finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229 F.3d

 3   877, 890 (9th Cir. 2000). “[A] motion for reconsideration should not be granted, absent highly

 4   unusual circumstances, unless the district court is presented with newly discovered evidence,

 5   committed clear error, or if there is an intervening change in the controlling law.” Marlyn

 6   Natraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009). Neither

 7   the Local Civil Rules nor the Federal Rule of Civil Procedure, which allow for a motion for

 8   reconsideration, is intended to provide litigants with a second bite at the apple. A motion for

 9   reconsideration should not be used to ask a court to rethink what the court had already thought

10   through — rightly or wrongly. Defenders of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D.

11   Ariz. 1995). Mere disagreement with a previous order is an insufficient basis for reconsideration,

12   and reconsideration may not be based on evidence and legal arguments that could have been

13   presented at the time of the challenged decision. Haw. Stevedores, Inc. v. HT & T Co., 363 F.

14   Supp. 2d 1253, 1269 (D. Haw. 2005). “Whether or not to grant reconsideration is committed to

15   the sound discretion of the court.” Navajo Nation v. Confederated Tribes & Bands of the Yakima

16   Indian Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

17           Plaintiffs’ Motion is primarily a reiteration of the arguments made in the underlying

18   motion. For the reasons articulated in its Order, the Court determined that class certification was

19   not appropriate. The current Motion does not alter that conclusion. The Court will not reconsider

20   its prior ruling.

21           The Motion for Reconsideration [Dkt. # 174] is DENIED.

22           //

23           /

24


     ORDER - 2
             Case 3:18-cv-05182-RBL Document 176 Filed 07/31/20 Page 3 of 3



 1         IT IS SO ORDERED.

 2         Dated this 31st day of July, 2020.



                                                A
 3

 4
                                                Ronald B. Leighton
 5                                              United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 3
